On August 3, 1943, this Court affirmed the case of Williamson v. Williamson, reported in 153 Fla. 357, 14 So.2d 712, with modifications, and we said: "It is our conclusion that the decree should be affirmed, without prejudice to the appellant (Mrs. Gladys G. Williamson) to apply, prior to the expiration of the eighteen months' period provided for in the decree, . . . for an order requiring additional payments of alimony to be made by the appellee." *Page 201 
On October 20, 1943, Gladys G. Williamson filed a petition in the Circuit Court of Palm Beach County, Florida, seeking an award of additional payments of alimony" over and above the payments awarded "by the terms of the final decree in sufficient amount to enable her to support herself in the manner to which she is entitled."
The chancellor below denied a motion to dismiss the said petition of Gladys G. Williamson and said order is challenged here by petition for interlocutory writ of certiorari. These issues were placed at rest by our opinion and judgment in the case on appeal. The door was left open so that she may enter, within the eighteen months' period, and apply for additional payments of alimony to be made after the expiration of the eighteeen months. She is not precluded from applying, within the eighteen months' period for additional sums with which to defray costs of medical treatment or a surgical operation upon her body, — the merits of the application to be considered upon the showing made.
The petition for an interlocutory writ of certiorari is hereby granted and the order dated November 24, 1943, is quashed. The petition of Gladys G. Williamson for temporary alimony and attorney's fees in this Court in the case at bar are each denied.
It is so ordered.
BUFORD, C. J., TERRELL, CHAPMAN and ADAMS, JJ., concur.